Exhibit 10.25

SECOND AMENDMENT AGREEMENT

This Second Amendment Agreement (the “Amendment”) is made by and among MEDNAX
SERVICES, INC. (the “Prior Employer”), KARL B. WAGNER (“Employee”), AMERICAN
ANESTHESIOLOGY, INC. (“New Employer”), and MEDNAX, INC. (as to the obligations
of MEDNAX, Inc. set forth in that certain Amendment Agreement made by and among
Prior Employer, Employee and MEDNAX, Inc. effective as of 11:59 p.m. on
December 31, 2008 (the “First Amendment Agreement”)).

WHEREAS, Employee and Prior Employer previously entered into that certain
Employment Agreement, dated August 20, 2008, as amended by the First Amendment
Agreement (the “Employment Agreement”) for Employee’s provision of services to
Prior Employer;

WHEREAS, Employee served as Chief Financial Officer of Prior Employer and
Mednax, Inc.;

WHEREAS, effective January 1, 2010 (“Effective Date”), Employee became President
of New Employer and is no longer the Chief Financial Officer of Prior Employer
or Mednax, Inc.; and

WHEREAS, Prior Employer, New Employer and Employee would like to amend the
Employment Agreement to modify certain provision therein to account for the
change in position of Employee and the assignment of the Employment Agreement
from Prior Employer to New Employer.

NOW, THEREFORE, in consideration of the premises and mutual covenants set forth
herein, effective upon the Effective Date, the parties agree as follows:

1. Pursuant to Section 12 of the Employment Agreement, Prior Employer hereby
assigns to New Employer and New Employer hereby accepts assignment of all of
Prior Employer’s right, title and interest in, to and under the Employment
Agreement and New Employer hereby assumes all Prior Employer’s obligations under
the Employment Agreement. All references to “Employer” in the Employment
Agreement shall mean New Employer.



--------------------------------------------------------------------------------

2. The text of the second paragraph of Section 1.1, Employment and Term, of the
Employment Agreement, which was added to the Employment Agreement pursuant to
the First Amendment, shall be deleted in its entirety and replaced with the
following:

All references in this Agreement to Employer shall mean American Anesthesiology,
Inc.

3. The text of Section 1.2, Duties of Employee, shall be deleted in its entirety
and replaced with the following:

1.2. Duties of Employee. During the Employment Period, Employee shall serve as
President of Employer and perform such duties as are customary to the position
Employee holds or as may be assigned to Employee from time to time by the Chief
Executive Officer or President of Mednax, Inc., a Florida corporation and parent
corporation of Employer (“Employee’s Supervisor”); provided, that such duties as
assigned shall be customary to Employee’s role as an executive officer of
Employer and Mednax, Inc. (“Mednax”). Employee’s employment shall be full-time
and as such Employee agrees to devote substantially all of Employee’s attention
and professional time to the business and affairs of Employer. During the
Employment Period, Employer shall promote the proficiency of Employee by, among
other things, providing Employee with Confidential Information, specialized
professional development programs, and information regarding the organization,
administration and operation of Employer and Mednax. During the Employment
Period, Employee agrees that Employee will not, without the prior written
consent of Employer and Mednax (which consent shall not be unreasonably
withheld), serve as a director on a corporate board of directors or in any other
similar capacity for any institution other than Employer or Mednax. Employee may
continue to serve as director on any corporate board of directors on which he
services as of the Effective Date, and he may continue to serve in any other
similar capacity in which he serves as of the Effective Date for any
institution. During the Employment Period, it shall not be a violation of this
Agreement to (i) serve on civic or charitable boards or committees, or
(ii) deliver lectures, fulfill speaking engagements or teach at educational
institutions, so long as such activities do not interfere with the performance
of Employee’s responsibilities as an employee of Employer and Executive Officer
of Mednax in accordance with this Agreement, including the restrictions of
Section 8 hereof.

4. The text of Section 3.2, Employee Benefits, shall be deleted in its entirety
and replaced with the following:

3.2 Employee Benefits. During the Employment Period, Employee shall be entitled
to participate in such health, welfare, disability, stock purchase, retirement
savings and other fringe benefit plans and programs as may be established and
maintained by Employer or Mednax Services, Inc. (“MSI”) from time to time to the
extent that such plans and programs are applicable to other similarly situated
employees of Employer and subject to the terms and conditions of such plans and
programs.



--------------------------------------------------------------------------------

5. The reference to “Mednax Services, Inc.” in Section 11, Notices, of the
Employment Agreement shall be amended to read “American Anesthesiology, Inc.”

6. The parties acknowledge and agree that the change in position of Employee as
contemplated by this Second Amendment does not constitute “Good Reason” as such
term is defined in the Employment Agreement.

IN WITNESS WHEREOF, the parties have executed this Amendment on February 24,
2010.

 

EMPLOYER:     EMPLOYEE: AMERICAN ANESTHESIOLOGY, INC.     By:  

  /s/ Michael B. Fernandez

   

  /s/ Karl B. Wagner

Michael B. Fernandez     Karl B. Wagner Chairman, Compensation Committee    
MEDNAX, Inc.     MEDNAX SERVICES, INC.     By:  

  /s/ Michael B. Fernandez

    Michael B. Fernandez     Chairman, Compensation Committee     MEDNAX, Inc.  
 

MEDNAX, INC. (as to the obligations of

MEDNAX, Inc. set forth in the First

Amendment Agreement)

    By:  

  /s/ Michael B. Fernandez

    Michael B. Fernandez     Chairman, Compensation Committee     MEDNAX, Inc.  
 

 